Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
Claim Status 
Claims 1, 4-11, 15-21, 23-26 are pending.  Claims 1, 4-9, and 23-26 are withdrawn. 
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10: “polymethylvinylsilance” should be corrected to “polymethylvinylsilane”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 and 15-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO2014/206938 by Athenstadt (Athenstadt).
In regard to claim 10, Athenstadt teaches a method for extracting organic components (abstract; [0001]-[0003]).  
Athenstadt teaches swelling an organic component extraction element with at least one solvent selected from dichloromethane to prepare a swelled element (claim 5; [0057]-[0063).  Athenstadt teaches the organic component extraction element comprises polyorganosiloxane (claim 5; [0057]-[0063). 
Athenstadt teaches brining the organic component extraction element into contact with liquid and/or gas containing organic components to be extracted (abstract; [0057]-[0063]).  
Athenstadt teaches incorporating the organic components into said element (abstract; [0057]-[0063]).  Athenstadt teaches taking out said element in which said organic components were incorporated (abstract; [0057]-[0063]).  Athenstadt teaches separating said organic components from said element (abstract; [0057]-[0063]). 
In regard to claim 11, Athenstadt teaches agitating and/or sonicating said liquid and/or gas in step 3 (abstract; [0057]-[0063]). 
In regard to claim 15, Athenstadt teaches said organic components are separated from said element by using a desorption device in step 5 (abstract; [0057]-[0063]). 
In regard to claim 16, Athenstadt teaches said desorption device comprises a heating device (abstract; [0057]-[0063]). 
In regard to claim 17, Athenstadt teaches said organic components are separated from said element by using a solvent for back extraction in step 5 (abstract; [0057]-[0063]). 
In regard to claim 18, Athenstadt teaches said back extraction solvent comprises acetone (abstract; [0057]-[0063]). 
In regard to claim 19, Athenstadt teaches analyzing said separated organic components (abstract; [0057]-[0063]). 
In regard to claim 20, Athenstadt teaches the analysis is carried out with GC or LC (abstract; [0057]-[0063]). 
In regard to claim 21, Athenstadt teaches a detector of the GC is a MS (abstract; [0057]-[0063]).  
Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive. 
The 112a rejection is removed in light of amendments. 
The 112b rejection is removed in light of amendments. 
In regard to the Applicant’s argument the claimed invention requires direct contact of the solvent with the magnetic stirrer while Athenstadt requires the use of dried stir bars; paragraph [0033] notes that stir bars are dried under nitrogen before every measurement; Athenstadt teaches the use of stir bars are at a completely dried state which is contrary; A POSA would not reasonably expect to arrive at Applicant’s claimed method as Athenstadt teaches stir bars that are completely dry; it is unreasonable to allege the claimed method is obvious in view of Athenstadt as there is no plausible expectation of success; the Examiner does not find this persuasive. 
The claims are directed towards a method with open transition phrase “comprising”.  An open transitional phrase does not exclude dried stir bars.  
Athenstadt anticipates the claims; therefore, arguments relating to plausible expectation of success are not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777